DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both buttons (figure 2) and bolt holes (figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  on line 6, “inert” should be replaced with --insert--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 13, and 18, it is unclear how the rod is to include an adjustable fishing pole mount to secure a fishing pole mount. Having a rod include such a limitation would render the rod inserted into the cap to have a vague structure. Furthermore, the specification does not provide more details on the rod being an adjustable fishing pole mount. One of ordinary skill in the art would not be reasonably apprised of the scope of the limitations of this claim.
For purposes of the instant action, claims 5 and 13 will be interpreted to impart the limitation of the rod holder assembly, rather than merely the rod, comprising an adjustable fishing pole mount for securing a fishing pole.
Claim 18 in the instant action will be interpreted to impart the limitation of said rod being a part of a rod holder assembly comprising an adjustable fishing pole mount for securing a fishing pole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mengo (US 4,852,291 A).
	Regarding claim 1, Mengo discloses a rod holder system (abstract) comprising:
a rod holder assembly (figure 1, rod holder mount 10) comprising a baseplate (figures 1-2, base plate 11), at least one clamp (figures 1-2, base plate 12), an insert, and a cap (figures 1-2, tubular rod holder 16 has both an insert and a cap; see annotated figure 1);

    PNG
    media_image1.png
    692
    379
    media_image1.png
    Greyscale

Annotated Figure 1: Annotated Image of Mengo's Figure 2

said baseplate (11) including a pair of vertical towers (figure 2, bolts 32) connecting to an upper platform (figure 2, portion 22);
said insert and said cap (holder 16) secured to said upper platform (22; figures 1-2) via a securing screw (figure 2, bolt 25);
said at least one clamp (12) secured to said baseplate (11) with at least one securing bolt (the bolts 32, which are shown as vertical towers, also act as at least one securing bolt for base plates 11 and 12);
a rod (figure 1, rod 17) inserted into said cap and said insert (figure 1) and secured to said upper platform via said cap and said insert (figure 1); and
said baseplate (11) secured to a mountable structure (figure 1, rail 14) via said at least one clamp (12) and said at least one securing bolt (32; figure 1).

Regarding claim 4, as dependent on claim 1, Mengo discloses the limitations of claim 1. 
Mengo also discloses said rod comprising a handle of a fishing pole (figure 1, fishing rod 17; column 2, lines 7-9, “FIG. 1 is a perspective view of the fishing rod holder mount of this invention, a fishing rod being shown in broken lines.”).

Regarding claim 5, as dependent on claim 1, Mengo discloses the limitations of claim 1.
Mengo also discloses said rod holder assembly comprising an adjustable fishing pole mount for securing a fishing pole (figure 1; column 2, lines 34-37, “…the fishing rod holder mount 10 is in the form of a rail mount and includes opposing base plates 11 and 12 for fitting over a square or diamond shaped boat rail 14.”).

Regarding claim 8, as dependent on claim 1, Mengo discloses the limitations of claim 1. Mengo also discloses said mountable structure (14) comprising a rail of a boat (column 2, lines 34-37, “…for fitting over a square or diamond shaped boat rail 14.”).

Regarding claim 9, as dependent on claim 1, Mengo discloses the limitations of claim 1. 
Mengo also discloses said insert being configured to be sized based upon a diameter of said rod (figure 1 shows rod 17 sized to fit with rod holder 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Fryar (US 2020/0093111 A1).
Regarding claim 2, as dependent on claim 1, Mengo discloses the limitations of claim 1.
Mengo does not appear to specifically disclose a plurality of decorative buttons removably affixed to each respective one of said pair of vertical towers.
Fryar teaches a plurality of decorative buttons (34A—34.5B; figures 1 and 6; paragraph 0032, “Each rod holder 30A, 30B further features outer surface anchor points 34A, 34.5A, 34B, 34.5B.”) removably affixed (figures 5 and 7; points 34A—34.5B are coupled to rod holders 30A and 30B, with the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include a plurality of decorative buttons removably affixed to each respective one of said pair of vertical towers, as taught by Fryar, in order to permit means of attachment between points of a rod assembly (e.g., Fryar, paragraph 0032, “These points can serve as a means of attachment by, for example rubber straps, to one or more pivot points 36A, 36B.”).

In addition to what is described above, Applicant has failed to disclose the criticality of the decorative buttons that are included in claim 2. The specification does not describe the significance of the buttons, besides them being decorative (paragraph 0024 of Applicant’s specification, “Removable decorative buttons could be connected to the pair of vertical towers 20.”). This provides no explanation as to the criticality of the buttons---presently, the buttons are merely ornamental in function.
Absent any showing of criticality for a routine (e.g., adding an ornamental element to a structure) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on the decorative button. In other words, one of ordinary skill in the art would make certain include decorative buttons to the limitations of claim 2 in a routine manner.
	 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Straayer (US 3,162,409 A).
Regarding claim 3, as dependent on claim 1, Mengo discloses the limitations of claim 1.
	Mengo does not appear to specifically disclose said rod comprising a flag pole.
	Straayer teaches a rod (figure 1, tube 12) comprising a flag pole (figure 2, flag pole 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a flag pole, as taught by .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Stokes (US 5,901,890 A).
Regarding claim 6, as dependent on claim 1, Mengo discloses the limitations of claim 1.
Mengo does not appear to specifically disclose said rod comprising a light pole topped by a spotlight.
Stokes teaches a rod comprising a light pole topped by a spotlight (figure 1, light 79; column 4, lines 29-33, “A fitting Such as 78 can be attached to these plates 76 to hold and support a light 79…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a light pole topped by a spotlight, as taught by Stokes, in order to permit navigation equipment, such as lights, to be installed on watercraft (e.g., Stokes, column 1, lines 43-45, “It may also be desirous to have navigation equipment, Such as lights, radar, horns and the like, installed on a watercraft.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Isaac (US 9,120,536 B2).
Regarding claim 7, as dependent on claim 1, Mengo discloses the limitations of claim 1.
Mengo does not appear to specifically disclose said mountable structure comprising a ski bar on a boat.
Isaac teaches a mountable structure (figure 1A, bracket 101) comprising a ski bar (figure 1A, bracket 101 has at least one ski bar; column 2, lines 19-22, “The bracket utilizes existing holes in the PWC made to receive the manufacturer's waterskiing or tow hook…,”) on a boat (figure 1A, personal watercraft 1, also known as a PWC).
.

Claim 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Emory, Jr. (“Emory”; US 4,527,349 A)
Regarding claim 10, Mengo discloses a rod holder system (abstract), comprising:
a rod holder assembly (figure 1, rod holder mount 10) comprising a baseplate (figures 1-2, base plate 11), a pair of clamps (figures 1-2, base plate 12 and insert 20), an insert, and a cap (figures 1-2, tubular rod holder 16 has both an insert and a cap; see annotated figure 1);
said baseplate (11) including a pair of vertical towers (figure 2, bolts 32) connecting to an upper platform (figure 2, portion 22);
said insert and said cap (16) secured to said upper platform (figures 1-2) via a securing screw (figure 2, bolt 25);
each of said pair of clamps secured to said baseplate with at least one securing bolt (the bolts 32, which are shown as vertical towers, also act as at least one securing bolt for base plates 11 and 12);
a rod (figure 1, rod 17) inserted into said cap and said insert (figure 1) and secured to said upper platform via said cap and said insert (figure 1); and
said baseplate (11) secured to a mountable structure (figure 1, rail 14) via said at least pair of clamps and said securing bolts (figure 1).


Emory teaches an insert (figure 4, tubular member 32) comprising a pair of notches (figure 4, notches 36 and 38) configured to align with a pair of alignment tabs (figure 5, garter springs 44; column 2, lines 56-62, “Garter springs 44 are moved towards each other until they are received in a respective set of notches 36, 38.”) located on a receiver (figure 1, retaining means 42) of an upper platform (figure 1, elongated member 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said insert comprising a pair of notches configured to align with a pair of alignment tabs located on a receiver of said upper platform, as taught by Emory, in order to permit securing an insert into an upper platform (e.g., Emory, column 2, lines 56-59, “To secure a fishing rod holder 16 to the bar 14…,”).

Regarding claim 12, as dependent on claim 10, Mengo as modified discloses the limitations of claim 10.
	Mengo also discloses said rod comprising a handle of a fishing pole (figure 1; column 2, lines 7-9).

Regarding claim 13, as dependent on claim 10, Mengo as modified discloses the limitations of claim 10.
Mengo also discloses said rod holder assembly comprising an adjustable fishing pole mount for securing a fishing pole (figure 1; column 2, lines 34-37).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo as modified by Emory as applied to claim 10 above, and further in view of Straayer.
Regarding claim 11, as dependent on claim 10, Mengo as modified discloses the limitations of claim 10.
	Mengo does not appear to specifically disclose said rod comprising a flag pole.
	Straayer teaches a rod (figure 1, tube 12) comprising a flag pole (figure 2, flag pole 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a flag pole, as taught by Boos, in order to permit vertical support of a flag for different purposes, including display purposes (e.g., Straayer, column 1, lines 14-35).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo as modified by Emory as applied to claim 10 above, and further in view of Stokes.
Regarding claim 14, as dependent on claim 10, Mengo as modified discloses the limitations of claim 10.
Mengo does not appear to specifically disclose said rod comprising a light pole topped by a spotlight.
Stokes teaches a rod comprising a light pole topped by a spotlight 79 (figure 1, light 79; column 4, lines 29-33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a light pole topped by a spotlight, as taught by Stokes, in order to permit navigation equipment, such as lights, to be installed on watercraft (e.g., Stokes, column 1, lines 43-45).


Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mengo in view of Emory and Brooks (US 8,146,287 B2).
Regarding claim 15, Mengo discloses a method of mounting a rod to a structure of a boat (abstract), the method comprising the steps:
securing a baseplate 11 to the structure 14 by bolting a pair of clamps 12 and 20 to said baseplate 11 with securing bolts 32 (figures 1-2);
selecting an insert based upon a diameter of a rod (figure 1 shows holder 16 fitting with rod 17);
placing an insert 16 (figure 2) onto a receiver 24 (figure 2, passage 24) located on an upper platform 22 (figure 2) connected to said baseplate 11 (figure 2) via a pair of vertical towers 32 (figure 2); 
inserting a rod 17 (figure 1) into a cap and said insert (figure 1), thereby securing said rod 17 to said upper platform (figure 1); and
securing said cap to said upper platform 22 via a securing screw 25 (figure 2).

Mengo does not appear to specifically disclose:
aligning said insert onto said receiver by placing a pair of notches of said insert onto a pair of alignment tabs of said receiver; and
placing a cap over said insert.

Emory teaches aligning an insert 32 (figure 4, tubular member 32) onto a receiver 42 (figure 1, retaining means 42) by placing a pair of notches of said insert (figure 4) onto a pair of alignment tabs 44 (figure 5) of said receiver 42 (column 2, lines 56-62).
Brooks teaches placing a cap 60 (figure 3, cap 60) over an insert 41 (figure 3, body 41).


Regarding claim 17, as dependent on claim 15, Mengo as modified discloses the limitations of claim 15.
Mengo also discloses said rod comprising a handle of a fishing pole (figure 1, fishing rod 17; column 2, lines 7-9).

Regarding claim 18, as dependent on claim 15, Mengo as modified discloses the limitations of claim 15.
Mengo also discloses said rod being a part of a rod holder assembly comprising an adjustable fishing pole mount for securing a fishing pole (figure 1; column 2, lines 34-37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo as modified by Emory and Brooks as applied to claim 15 above, and further in view of Straayer.
Regarding claim 16, as dependent on claim 15, Mengo as modified discloses the limitations of claim 15. Mengo does not appear to specifically disclose said rod comprising a flag pole.
Straayer teaches a rod 12 (figure 1, tube 12) comprising a flag pole 38 (figure 2, flag pole 36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a flag pole, as taught by Boos, in .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mengo as modified by Emory and Brooks as applied to claim 15 above, and further in view of Stokes.
Regarding claim 19, as dependent on claim 15, Mengo as modified discloses the limitations of claim 15.
Mengo does not appear to specifically disclose said rod comprising a light pole topped by a spotlight.
Stokes teaches a rod comprising a light pole topped by a spotlight 79 (figure 1, light 79; column 4, lines 29-33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mengo and include said rod comprising a light pole topped by a spotlight, as taught by Stokes, in order to permit navigation equipment, such as lights, to be installed on watercraft (e.g., Stokes, column 1, lines 43-45).

Prior Art References
	The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, US5142809 (O’Brien) discloses a rod holder assembly comprising a baseplate, at least one clamp, an insert, a rod inserted into said insert, and said baseplate being secured to a mountable structure.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647